 Case 18-50077-btf11          Doc 160 Filed 11/20/18 Entered 11/20/18 13:07:22               Desc
                                 Main Document     Page 1 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MISSOURI

 In re:
                                                             Case #18-50077
 Lakeshore Farms, Inc.,
                                                             Chapter 11
                                              Debtor.


               APPLICATION FOR AUTHORITY TO EMPLOY RONALD S. WEISS,
                        JOEL PELOFSKY AND THE LAW FIRM OF
                      BERMAN, DeLEVE, KUCHAN & CHAPMAN, LLC,
               AS ATTORNEYS FOR THE DEBTOR AND DEBTOR-IN-POSSESSION

          COMES NOW Lakeshore Farms, Inc., Debtor and Debtor-in-Possession, and submits its

Application for Authority to Employ Ronald S. Weiss, Joel Pelofsky, and the Firm of Berman,

DeLeve, Kuchan & Chapman, LLC, as Attorneys for the Debtor and Debtor-in-Possession (the

“Application”) pursuant to 11 U.S.C. § 327, Fed.R.Bkrtry.P. 2014, 2016 and 5002. In support of

their Application, Debtor respectfully states:

          1.      On February 28, 2018 (the “Petition Date”) the Debtor filed its Voluntary Petition

for Relief under Chapter 11 of the United States Bankruptcy Code. The Debtor continues

manage its business as Debtor-in-Possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy

Code.

          2.      Debtor maintains its operating headquarters in Holt County, Missouri.

          3.      The Debtor has been represented by the firm of Evans & Mullinix, P.A. for pre-

petition services and has been the attorney of record and they have now proposed to withdraw as

counsel for the Debtor and Debtor in Possession.

          4.      Debtor has determined that it is necessary to employ counsel and desires to

employ Ronald S. Weiss, Joel Pelofsky, and the firm of Berman, DeLeve, Kuchan & Chapman,

LLC (BDKC) as new attorneys for the Debtor.
 Case 18-50077-btf11        Doc 160 Filed 11/20/18 Entered 11/20/18 13:07:22                   Desc
                               Main Document     Page 2 of 6


       5.      Ronald S. Weiss and the other attorneys with the firm of BDKC are duly licensed

and qualified attorneys, and in the opinion of the Debtor are well qualified to act as attorneys for

the Debtor in this proceeding.

       6.      The Debtor has selected the aforementioned attorneys based on their experience in

bankruptcy and related areas of commercial law. Mr. Weiss, Mr. Pelofsky, and BDKC have

become familiar with the operations of the Debtor’s business and the Debtor believes that said

attorneys are well qualified to represent the Debtor in this bankruptcy reorganization case.

       7.      Mr. Weiss, Mr. Pelofsky, and BDKC have advised applicant in connection with

the prosecution of this case. Said counsel is familiar with the legal and financial issues and

problems facing the Debtor.

       8.      Debtor desires to employ said attorneys under general retainer to render all legal

services which they may require as Debtor or Debtor-in-Possession in this proceeding, including,

without limitation, the following:

             (a)     Advising the Debtor with respect to their rights and obligations as Debtor
       and Debtor-in-Possession and regarding compliance with the Bankruptcy Code.

              (b)    Preparation and filing of any and all petitions, schedules, statement
       of affairs, motions, applications, plan of reorganization and any and all other
       pleadings and documents which may be required in this proceeding;

               (c)    Representation of the Debtor at the meeting of creditors, confirmation,
       and related hearings and any continued or adjourned hearings thereof;

              (d)     Solicitation of consents to the Debtor’s proposed plan of
       reorganization; disclosures and communications with creditors relating thereto; and
       securing confirmation of said plan.

              (e)     Representation of the Debtor with respect to any matters that may arise in
       connection with the Debtor’s reorganization proceeding and the conduct and
       operation of the Debtor’s business; and

               (f)    Examination of claims of creditors in order to determine their validity,
       priority, and amount; giving advice and counsel to the applicants in connection with legal



                                                 2
 Case 18-50077-btf11       Doc 160 Filed 11/20/18 Entered 11/20/18 13:07:22               Desc
                              Main Document     Page 3 of 6


       problems, including securing Debtor-in-Possession financing, the use of cash collateral,
       the sale of property of the estate, the assumption and/or rejection of unexpired leases and
       executory contracts, and the protection of applicant’s interests with respect to any
       contested or adversary matters.

Such services will concern the rights and remedies of applicant with regard to the assets of the

estate, the secured, priority or unsecured claims which may be asserted in this case, and the

development and confirmation of a Chapter 11 reorganization plan.

       9.     To the best of the Debtor’s knowledge, Ronald S. Weiss, Joel Pelofsky, and

BDKC do not represent or hold any interest adverse to this estate, and are disinterested for the

purpose of representing the Debtor in this Chapter 11 proceeding.

       10.    Applicant proposes, upon the granting of this application, to employ said attorneys

as its bankruptcy counsel under a general retainer. Said attorneys have agreed to accept such

amount as compensation for their services as may be warded therefore by this Court. No

compensation has been or will be paid post-petition by the Debtor to said counsel except upon

proper application to and approval by the Bankruptcy Court. Said attorneys have agreed to

represent the Debtor on the basis of customary hourly rates and reimbursement for necessary and

reasonable out-of-pocket expenses. The hourly rate currently charged by Ronald S. Weiss and

Joel Pelofsky for the kind of services to be rendered to applicants is $300.00 per hour, who are

anticipated to work on this case, and the customary charges for paralegal personnel are $100.00

per hour, and $50.00 per hour for document maintenance personnel. These hourly rates are

subject to periodic adjustments to reflect economic and other conditions, and to reflect the

increased experience and expertise of those rendering services in this area of the law. The

attorneys will make periodic applications for interim compensation, and will make a final

application for compensation when for interim compensation, and will make a final application

for compensation when the services to be rendered pursuant to this engagement have been



                                               3
 Case 18-50077-btf11        Doc 160 Filed 11/20/18 Entered 11/20/18 13:07:22                Desc
                               Main Document     Page 4 of 6


concluded.

       11.     To the best of applicant’s knowledge, said attorneys have not represented any

creditors of the Debtor in connection with the matters related or adverse to the Debtor.

       12.     To the best of applicant’s knowledge, said attorneys have no connections with the

debtor, creditors, any other party in interest, their respective attorneys and accountants, the

United States Trustee, or any person employed in the office of the United States Trustee.

       13.     The Affidavit of disinterestedness of Ronald S. Weiss has been filed

contemporaneously with and in support of this Application.

       14.     Compensation for the services of said attorneys to be rendered in this proceeding

will be subject to the ultimate allowance and approval of this Court both as to timing and amount

of payment.

       15.     Section 331 of the Bankruptcy Code provides that professionals of the estate may

apply to the Court for interim compensation “not more than once every 120 days … or more

often if the court permits….” Applicants request that the Court approve the below-described

monthly compensation procedure pursuant to § 331; that the complexity of this proceeding will

require Ronald S. Weiss and BDKC to devote significant time and resources in representation of

the Debtor; and as a result applicants believe that Ronald S. Weiss, Joel Pelofsky, and BDKC

should be allowed compensation on a monthly basis in order to avoid the creation of an undue

burden on BDKC caused by the 120-day application procedure set forth in § 331.

       16.     Applicants request that BDKC be entitled to compensation of 80% of all fees for

legal services rendered and 100% of all charges for actual and necessary out-of-pocket expenses

incurred by BDKC on a monthly basis; that

       (a)     notice of the request for the above compensation procedure be given to all
               creditors and interested parties giving parties 21 days to object to the



                                                 4
 Case 18-50077-btf11       Doc 160 Filed 11/20/18 Entered 11/20/18 13:07:22                 Desc
                              Main Document     Page 5 of 6


               proposed compensation procedure;

       (b)     that any order allowing the requested compensation procedure contain the
               following conditions: The Professional Person shall submit monthly an itemized
               fee statement to the U.S. Trustee, creditors claiming liens on Debtor’s cash
               collateral, any committees appointed under 11 U.S.C. § 1102, and such other
               interested parties who request receipt of the monthly fee statements (the “Notice
               Parties”), and the Notice Parties shall have ten days after receipt of the monthly
               itemized statements in which to review same and advise the Professional Person
               of any objections;

       (c)     any items in a statement objected to by a Notice Party will not be paid and will be
               reserved for review by the Court when an interim or final fee application is filed
               pursuant to 11 U.S.C. § 330, unless the parties resolve any disputes before the
               filing of the application;

       (d)     Failure to object to a monthly statement is not a waiver of the right of any party
               to object to an interim or final fee application filed pursuant to 11U.S.C. § 330;

       (e)     The Professional Person’s fees shall not be paid unless:

               (i)     Debtor has timely filed with the Court and submitted to the U.S.    Trustee
               all required operating reports;

               (ii)    Debtor is current in payment of post-petition taxes and the fees and
               costs assessed under 28 U.S.C. § 1930; and

               (iii) Debtor either is current in payment of post-petition creditors or has the
               financial capacity to make such payments.

       17.     As an initial matter, BDKC shall file with the Court an itemized statement of

attorneys’ fees and expenses incurred in the representation of applicant through the end of the

billing cycle of the law firm for the month in which this Motion is approved, and thereafter

BDKC shall file such itemized statements on a monthly basis. Contemporaneously with its

filing, BDKC shall serve by mail a copy of said itemized statements to the Office of the United

States Trustee and all parties requesting to be provided with a copy of the same.

       18.     BDKC shall compile itemized statements into interim fee applications which shall

be filed with the Court for review and approval on a periodic basis in accordance with 11 U.S.C.




                                                5
 Case 18-50077-btf11         Doc 160 Filed 11/20/18 Entered 11/20/18 13:07:22                   Desc
                                Main Document     Page 6 of 6


§ 331. The unfunded 20% of all fees for legal services rendered by BDKC shall not be paid

unless and until the entry of an order of this Court allowing such interim fee applications for

BDKC.

       WHEREFORE, Debtor respectfully requests the Court enter an order authorizing the

Debtor to employ Ronald S. Weiss, Joel Pelofsky, and the law firm of Berman, DeLeve, Kuchan

& Chapman, LLC, as attorneys for the Debtor under general retainer, and for such other and

further relief as the Court deems appropriate in the circumstances.

                                       Lakeshore Farms, Inc.

                                       By /s/ Jonathan L. Russell
                                              President

                                       Respectfully submitted,

                                       BERMAN, DeLEVE, KUCHAN & CHAPMAN, LLC

                                       By: /s/ Ronald S. Weiss
                                               Ronald S. Weiss      MO #21215
                                               Joel Pelofsky        MO #17929
                                               1100 Main, Suite 2850
                                               Kansas City, Missouri 64105
                                               (816) 471-5900 Phone / (816) 842-9955 Fax
                                               Email: rweiss@bdkc.com
                                               Email: jpelofsky@bdkc.com
                                       ATTORNEYS FOR DEBTOR


                                   CERTIFICATE OF SERVICE
The undersigned does hereby certify that on November 20, 2018, the foregoing Application for
Authority to Employ Ronald S. Weiss, Joel Pelofsky, and the Law Firm of Berman, DeLeve,
Kuchan & Chapman, LLC, as Attorneys for the Debtor and Debtor-in-Possession, was filed with
the Court under its ECF System and was served on said date by mailing a copy thereof by United
States Mail, postage prepaid, directed to all creditors and parties in interest identified in the matrix
on file in these proceedings not receiving electronic notice.


                                       /s/ Ronald S. Weiss
                                       Ronald S. Weiss, MO #21215
                                       Attorney for Debtor



                                                   6
